EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors BSD Medical Corporation We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the amended and restated 1998 Director Stock Plan and Stock Incentive Plan of BSD Medical Corporation, of our reports, dated November 6, 2009, with respect to the financial statements of BSD Medical Corporation and the effectiveness of internal control over financial reporting of BSD Medical Corporation, which reports appear in the August 31, 2009 annual report on Form 10-K of BSD Medical Corporation filed with the Securities and Exchange Commission. /s/ Tanner LC Salt Lake City, Utah April 2,
